PER CURIAM.
The order revoking appellant’s probation is affirmed. However, the case is remanded to the trial court for correction of an obvious error in the revocation order. The affidavit charged several substantial violations of probation. One of the alleged violations was the commission of a burglary. At the revocation hearing, however, the state chose to rely upon the other violations and produced no evidence pertaining *561to the alleged burglary. Although the revocation order recites that the appellant had violated his probation “as charged in the affidavit,” it is apparent that the court did not intend that its order encompass the burglary charge, there having been no evidence presented pertaining to that charge. Accordingly, the case is remanded to the trial court for the entry of an amended revocation order which expressly recognizes that the appellant was not found to have violated his probation by committing the alleged burglary. The appellant’s presence before the trial court shall not be required in connection with the entry of the amended order as required herein.
Affirmed and Remanded to the trial court for the entry of an amended order.
SHIVERS, WENTWORTH and NIM-MONS, JJ., concur.